                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRIAN GILES,

                    Plaintiff,                            4:17CV3050

       vs.
                                                             ORDER
CITY OF LINCOLN, in their individual
and official capacities.; TOM CASADY,
in their individual and official capacities.;
TIM LINKE, in their individual and official
capacities.; ERIC JONES, in their
individual and official capacities.; and
PATRICK BORER, in their individual and
official capacities.;

                    Defendants.


      The parties filed a Joint Stipulation Regarding Extension of Deadlines and
Potential Motion for Leave to File an Amended Complaint for the deadlines that
were set in Filing No. 126 and extended by Filing No. 134. (Filing No. 137). The
stipulation asserts the parties are engaged in discussions regarding settlement of
this case and mediation is scheduled for January 8, 2020.


      The stipulation also indicates there are additional claims that Plaintiff may
pursue if mediation and settlement efforts are unsuccessful. The parties’ proposed
order includes the following language:

      Should Plaintiff file a motion for leave to file an amended complaint
      after the parties mediate the case or settlement efforts have failed,
      Defendants shall not raise the issue of timeliness or lack of diligence
      regarding said filing, but all other objections are preserved.

      IT IS ORDERED:
1) The parties’ stipulation (Filing No. 137) is granted, except as related to
   Plaintiff’s potential motion for leave to amend, because this issue is not
   currently ripe for adjudication.

2) The parties shall contact chambers on or before January 17, 2020,
   regarding the outcome of the scheduled mediation.

3) As to the first phase of discovery, the progression schedule is amended
   as follows:

      a. The deposition deadline is now January 30, 2020.
      b. The discovery deadline is now January 30, 2020.
      c. The summary judgment deadline is now February 17, 2020.


Dated this 27th day of September, 2019.


                                      BY THE COURT:


                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
